DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
 
Drawings
The drawings are objected to because: 
Bolt 114 described in the specifications paragraphs [0022] and [0024] is not shown in the drawings. 

    PNG
    media_image1.png
    162
    578
    media_image1.png
    Greyscale
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 and claim 9 recites “operation of the first lever pivots the first sidewall with respect to the cam”; this recitation constitutes new matter because there is not support in the original disclosure (specifications and drawings) that the sidewalls pivots. In other words it is the cam that pivots with respect to eh body and hence with respect to the sidewalls which are part of the body.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 9 recites “operation of the first lever pivots the first sidewall with respect to the cam”; this recitation raises indefiniteness because: firstly, per the illustrations of the invention in the drawings, sidewalls 108 and 110 do a cam pivotally connected to said body”; which further clarifies that it is the cam that rotates with respect to the body and hence with respect to the sidewalls which are part of the body. For examining purposes, this limitation is being interpreted such that the pivoting of the first lever causes the cam and first wall to pivot with respect to each other in that the cam pivots with respect to the sidewall.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martignago, US (5172454).
In regards to claim 1 Martignago discloses:
A cam assembly (fig. 1) for use with a pole climbing fall restriction device that comprises a pole strap and a lanyard, said cam assembly comprising: 

b) a cam (19) pivotally connected (via 26, 25) to said body such that the cam is pivotable with respect to the first sidewall (18a; along pin 25) between a first position (figs. 2 & 4) and a second position (fig. 3), wherein a grasping surface (surface of 29) of the cam is nearer to the top surface of the base (top surface of 17) in the first position  than in the second position (as shown in fig. 4 vs fig. 3), wherein when the pole strap is positioned between cam and the base and a force acts on the strap in a direction parallel to the top surface of the base (a force pulling the strap 4 in the right hand side direction in figs. 2 & 4 would be parallel to the top surface of 17), the cam is drawn toward the first position (when strap 4 is pulled in the right hand side direction it will further pull edge 29 of the contact surface portion of the cam into the downward direction i.e. edge 29 will be drawn toward the first position shown in figs. 2 & 4), such that the grasping surface (surface of 29) compresses the strap between the grasping surface and the top surface of the base, to grasp and restrain the pole strap (the vertical distance between the contact point at 29 and the pivot point at pin 25 will inevitably result in a moment force that acts on the cam 19 to force it in the counter clockwise direction; as shown in figs. 2 & 4; hence pin down on i.e. grasp and restrain strap 4); 
c) a spring (23) attached to said cam (via 25 which passes through the cam and the spring; fig. 5) and producing a bias force thereto relative to said body, to bias the cam in the first position (the positioning of the two loose ends of the spring which pushes up on cam 19 on the right hand side of pivot point of pin 25 dictates its biasing 
d) a first lever (11a) securely attached (via 10b) to an outside surface of said first sidewall such that, during use, operation of the first lever pivots the first sidewall with respect to the cam (per 112 above and as best understood, the pivoting of the first lever causes the cam and first wall to pivot with respect to each other in that the cam pivots and not he sidewall analogous to the manner in which the current invention operates; where pivoting of 11a pivots cam 19 with respect to 18a), toward the second position, to overcome the bias force of the spring (where pushing down in 11a compresses the spring and pushes the cam into the position shown in fig. 2).  

    PNG
    media_image2.png
    819
    555
    media_image2.png
    Greyscale

	In regards to claim 2 Martignago discloses a second lever (11b) attached to said second sidewall (as shown in fig. 1).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 9, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Martignago, US (5172454); or, in the alternative, under 35 U.S.C. 103 as obvious over Martignago, US (5172454).
In regards to claim 9 Martignago discloses:
	A pole fall restriction assembly (fig. 1 - note that only ‘an assembly’ is positively recited structure and that the ‘pole fall restriction’ aspect is intended use language - a strap/buckle/cam assembly of Martignago can be used in many scenarios including a pole climbing scenario requiring fall restriction for example), comprising: 
a) an elongated pole strap (4); and 
b) a cam assembly (15, 18a, 18b, 19, 23) comprising: 
i) a body (15) having a base (17) and a first sidewall(18a) and a second sidewall (18b) extending from said base (17; fig. 5), wherein the first sidewall opposes the second sidewall (fig. 5), and the base includes a top surface (top surface of 17); 

iii) a spring (23) attached to said cam (via 25 which passes through the cam and the spring; fig. 5) and producing a bias force thereto relative to said body, to bias the cam in the first position (the positioning of the two loose ends of the spring which pushes up on cam 19 on the right hand side of pivot point of pin 25 dictates its biasing force to push the cam 19 into the counter clockwise direction i.e. the first position), said spring extending in a direction from said first sidewall (18a) to said second sidewall 
iv) a first lever (11a) attached to said first sidewall, wherein said first lever is separate from said cam (11a is separated from the cam 19 by first wall 18a in a manner analogous/similar to the current invention) and is configured to assist in overcoming said bias force (where pushing down in 11a compresses the spring); 
v) wherein said first lever is securely attached (via 10b) to an outside surface (outer surface of 18a facing the page; fig. 5) of said first sidewall such that, during use, operation of the first lever pivots the first sidewall with respect to the cam (per 112 above and as best understood, the pivoting of the first lever causes the cam and first wall to pivot with respect to each other in that the cam pivots with respect to the sidewall analogous to the manner in which the current invention operates; where pivoting of 11a pivots cam 19 with respect to 18a), toward the second position, to overcome the bias force of the spring (where pushing down in 11a compresses the spring and pushes the cam into the position shown in fig. 2).   






    PNG
    media_image2.png
    819
    555
    media_image2.png
    Greyscale

As two alternative 103 rejections:
1) As a first alternative rejection - it would have been obvious to a person of ordinary skill in the art to size the spring to have it extend from said first sidewall to said second sidewall in order to provide a balanced and even application of the biasing force which would result in evenly distributed wear and tear of the device over time.
2) As a second alternative rejection - it would have been an obvious matter of design choice to increase length of the spring [which is increasing its size] since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regards to claim 14 Martignago teaches a second lever (11b) attached to said second sidewall (18b; as shown in fig. 5). 
In regards to claims 15 and 18, examiner takes Official Notice that non-slip coverings are old and well-known in the art. One of ordinary skill in the art would provide a non-slip covering onto the levers of Martignago to make it easy for the user to move the levers when necessary especially that the device can be used in conditions where the user can have sweat on his hands where hand slippage can be hazardous. Applicant did not challenge examiner’s previous Official Notice, therefore, the Official Notice is hereby made final. 

    PNG
    media_image3.png
    105
    491
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martignago as applied to claims 2 and 1 above respectively.
In regards to claims 3 and 6, examiner takes Official Notice that non-slip coverings are old and well-known in the art. One of ordinary skill in the art would provide a non-slip covering onto the levers of Martignago to make it easy for the user to move the levers when necessary especially that the device can be used in conditions where the user can have sweat on his hands where hand slippage can be hazardous. Applicant did not challenge examiner’s Official Notice, therefore, the Official Notice is hereby made final. 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martignago as applied to claims 3 and 6 above respectively, and further in view of Kopp, US (4113298).   
In regards to claims 4 and 7 Martignago does not disclose bright coloring of non-slip coverings.
 However, Kopp teaches bright color provided onto the lever 70.

    PNG
    media_image4.png
    112
    622
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use bright colors as taught by Kopp onto the non-slip coverings for its predictable result of providing convenient and easy observance of the position of the lever for the user in case of night time, fog, smoke or other sight obstructing conditions.
s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martignago as applied to claims 2 and 1 above respectively, and further in view of Schurian, US (2014/0251725).   
In regards to claims 5 and 8 Martignago does not disclose directional indicator. 
However, Schurian teaches a directional indicator (438; paragraph [0033]).
 	Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the directional indicators of Schurian onto the levers of Martignago to provide a visual indication of the status of or the desired target configuration of the cam assembly as a safety measure for the user indicating a secure configuration for climbing or descending/ascending and quick indication for the user to go from pinched to unlocked or vice versa.
Claims 9, 10, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge, US (4542884) in view of Martignago, US (5172454).
	In regards to claim 9 Dodge discloses:
A pole fall restriction assembly (10; fig. 1), comprising: a) an elongated pole strap (40), a body (12) having a base (see annotated drawings) and opposing, first and second sidewalls (see annotated drawings), a first lever (see annotated drawings) attached to said first sidewall. 

    PNG
    media_image5.png
    369
    592
    media_image5.png
    Greyscale

In regards to claim 9 Dodge does not disclose a spring attached to said cam and producing a bias force thereto, operation of the first lever pivots the first sidewall with respect to the cam, toward the second position, to overcome the bias force of the spring.
However, Martignago teaches iii) a spring (23) attached to said cam (via 25 which passes through the cam and the spring; fig. 5) and producing a bias force thereto relative to said body, to bias the cam in the first position (the positioning of the two loose ends of the spring which pushes up on cam 19 on the right hand side of pivot point of pin 25 dictates its biasing force to push the cam 19 into the counter clockwise direction i.e. the first position), said spring extending in a direction from said first sidewall (18a) to said second sidewall (18b) (where spring 23 starts at the first sidewall 18a and extends in the direction toward the second sidewall 18b as shown in fig. 5); and iv) a first lever (11a) attached to said first sidewall, wherein said first lever is separate from said cam (11a is separated from the cam 19 by first wall 18a in a manner analogous/similar to the current invention) and is configured to assist in overcoming said bias force (where 
	Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the cam assembly of Martignago onto the fall arrest of Dodge in order to provide for a positive teeth engagement mechanism which establishes a solid stop for the device at a specific point with respect to the strap and is slippage resistant which provides an enhanced safety feature.
In regards to claim 10 Dodge discloses a belt or harness attached to arm 18 via ring 19 (Col 3; LL62-64; see excerpt below); examiner takes Official Notice that Lanyards are old and well known in the art to be attached to belts and harnesses to tether them to attachment points such as ring 19 of Dodge. 
In regards to claim 14 Martignago teaches a second lever (11b) attached to said second sidewall (as shown in fig. 1). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the current invention to utilize the second lever of Martignago along with the first lever as modified above in order to have 
In regards to claims 15 and 18, examiner takes Official Notice that non-slip coverings are old and well-known in the art. One of ordinary skill in the art would provide a non-slip covering onto the levers of Martignago to make it easy for the user to move the levers when necessary especially that the device can be used in conditions where the user can have sweat on his hands where hand slippage can be hazardous. Applicant did not challenge examiner’s previous Official Notice, therefore, the Official Notice is hereby made final. 

    PNG
    media_image3.png
    105
    491
    media_image3.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge and Martignago as applied to claim 10 above, and further in view of Livingston, US (6748630).   
In regards to claim 11 Dodge and Martignago do not teach an eyelet formed through said cam.
 However, Livingston teaches an eyelet (182) formed through cam (175; likened to cam of Martignago).
Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to introduce an eyelet such as the one taught by Livingston onto the cam of Dodge as modified by Martignago to provide for a tethering means that can assist in attachment to a harness. 

In regards to claim 13 Dodge, Martignago as modified by Livingston teaches said connector passes through said eyelet; where modifying the device of Dodge to have the cam of Martignago through which ring 19 is attached in the same manner it is attached to element 18 of Dodge through the now taught eyelet of Livingston.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge and Martignago as applied to claim 15 and 18 above respectively, and further in view of Kopp, US (4113298).   
In regards to claims 16 and 19 Dodge and Martignago do not teach bright coloring of non-slip coverings.
 However, Kopp teaches bright color provided onto the lever 70.

    PNG
    media_image4.png
    112
    622
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use bright colors as taught by Kopp onto the non-slip coverings for its predictable result of providing convenient and easy observance of the position of the lever for the user in case of night time, fog, smoke or other sight obstructing conditions.
s 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge and Martignago as applied to claim 14 and 9 above respectively, and further in view of Schurian, US (2014/0251725).   
In regards to claims 17 and 20 Dodge and Martignago do not teach directional indicator. 
However, Schurian teaches a directional indicator (438; paragraph [0033]).
 	Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the directional indicators of Schurian onto the levers of Martignago to provide a visual indication of the status of or the desired target configuration of the cam assembly as a safety measure for the user indicating a secure configuration for climbing or descending/ascending and quick indication for the user to go from pinched to unlocked or vice versa.	


	Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive:
Applicant argues “the mode of operation of Martignago, i.e., restraining the strap through contact with its teeth, is distinct from the mode operation of the claimed invention. Applicant maintains that, as claimed, the cam restrains the strap by grasping it between the cam and the base, not by opposing the forward progress of a particular tooth of the strap”; examiner respectfully disagrees and presents that firstly, the claim does not preclude that the restrain occurs by opposing the progress of the strap or via contact with its teeth and secondly examiner presents that: (a) a force pulling the strap 4 in the right hand side direction in fig. 4 would be parallel .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634